Olivee, Chief Judge:
Counsel for the respective parties have submitted these two appeals for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the issues of fact and questions of law involved in the above named appeals for reappraisement are the same in all material respects as those in Westro, Inc. v. United States, 43 Cust. Ct. 497, Reap. Dec. 9516.
IT IS FURTHER STIPULATED AND AGREED that there is no foreign or export value as those terms are defined in sections 402 (c) or (d) of the Tariff Act of 1930 as amended for such or similar merchandise and that the price at which such or similar imported merchandise was freely offered for sale for domestic consumption, packed ready for delivery, in the principal market of the United States to all purchasers, at the times of exportation of the merchandise covered by the above named appeals, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, profits not to exceed 8 per centum and a reasonable allowance for general expenses, not to exceed 8 per centum was $0.1857 each net packed for the merchandise covered by reappraisement 244027-A and $0.1791 each net packed for the mei-chandise the subject of reappraisement 244028-A.
IT IS FURTHER STIPULATED AND AGREED that the record in Reap. Dec. 9516 be incorporated with the record in these cases and that these appeals for reappraisement be submitted on this stipulation.
Oil the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the articles in question is United States value, as defined in section 402(e) of the Tariff Act of 1930, as amended, and hold that such statutory value for the merchandise covered by reappraisement 244027-A is $0.1857 each, net packed, and for the merchandise covered by reappraisement 244028-A is $0.1791 each, net packed.
Judgment will be rendered accordingly.